Saxe, J.
(concurring).
I agree with the reasoning of Justice Rubin’s concurrence, except in one respect. I conclude that the standard so clearly pronounced in Jacqueline S. v City of New York (81 NY2d 288), and reasserted in Burgos v Aqueduct Realty Corp. (92 NY2d 544), applies to this case, notwithstanding the plaintiff’s status as invitee rather than tenant.
The obligation imposed by the common law upon the landowner, to take a degree of precautionary measures to protect against the risk of harm from foreseeable criminal attack, was discussed at length in Nallan v Helmsley-Spear, Inc. (50 NY2d 507). Then, in Jacqueline S. v City of New York (81 NY2d 288, 293-294, supra), the Court enunciated the landlord’s common law obligation, at least as regards tenants, as a “duty to take minimal precautions to protect tenants from foreseeable harm”. However, there is no indication that the Court in Jacqueline S. was attempting to défine a distinct duty to be applied to landlords only as toward their tenants (i.e., to take minimal precautions against foreseeable criminal activity), while the duty the law already imposed upon landlords as to others, such as invitees, remained broader (i.e., to take reasonable precautionary measures against foreseeable criminal activity). Indeed, *227the Jacqueline S. case relied upon, and built upon, its recognition that in the Nallan case it had previously recognized “the duty of landlords to take steps to minimize foreseeable danger from criminal acts” (81 NY2d, supra, at 294).
Despite my disagreement with the majority as to the applicable standard to be applied to the landlord’s conduct, I agree that issues of fact are presented as to whether the landlord breached its duty, and as to the foreseeability of the criminal conduct to which plaintiff was subjected.